Exhibit 10.4

 

EMPLOYMENT CONTINUATION AGREEMENT

 

EMPLOYMENT CONTINUATION AGREEMENT (“Agreement”) is made and entered into
September 22, 2005, by and between CHRISTOPHER & BANKS CORPORATION, a Delaware
corporation (the “Company”) and RALPH C. NEAL (“Neal”).

 

WITNESSETH:

 

WHEREAS, Neal and the Company are parties to that certain Executive Employment
Agreement dated as of March 1, 2002, as amended by that certain agreement dated
September 22, 2005 (collectively, the “Employment Agreement”); and

 

WHEREAS, Neal has been an employee and officer of the Company; and

 

WHEREAS, Neal and the Company each wish to agree to terms of a continued
employment with the Company for a specified period and the terms and conditions
of the termination of his service as an officer of the Company (including any
and all rights and obligations of the parties under the Employment Agreement
except as outlined herein) and Neal desires to release the Company from any and
all existing claims, subject to the terms and conditions stated herein; and

 

WHEREAS, the Company desires to provide certain continuation of employment
benefits to Neal; and

 

WHEREAS, the Company desires to have Neal continue to remain subject to certain
nondisclosure restrictions and nonsolicitation obligations in order to protect
the Company’s legitimate business interests and Neal is willing to agree to
same; and

 

WHEREAS, the parties desire to delineate their respective rights, duties, and
obligations, and desire complete accord.

 

NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:

 

1.             Recitals.  The recitals set forth above are true and correct in
every respect and are incorporated herein by reference.

 

2.             Resignations by Neal.  Effective as of the close of business on
April 30, 2006, Neal resigns from his position as Executive Vice President of
Store Operations, and the Company hereby accepts this resignation.  It is agreed
that effective as of the close of business on April 30, 2006, Neal has no
further privileges, duties or obligations in such capacity.

 

 

EXECUTION COPY — NEAL

 

--------------------------------------------------------------------------------


 

3.             Continuation of Employment and Termination of Employment
Agreement.

 

(a)           Effective as of the close of business on April 30, 2006, the
parties agree that consistent with Section 2 of this Agreement, Neal’s position
with the Company as Executive Vice President of Store Operations, is
terminated.  Further, effective as of the close of business on April 30, 2006
and except as otherwise expressly provided for in this Agreement, the Employment
Agreement is terminated and of no further force and effect and Neal relinquishes
any and all continuing rights and benefits he may have under the Employment
Agreement.  The close of business on April 30, 2006 shall be referred to as the
“Effective Time” under this Agreement.

 

(b)           As provided in Section 7 of this Agreement, Neal shall
nevertheless continue as an employee of the Company in the capacity described
below until the close of business on February 28, 2007 (the “Termination
Date”).  On the Termination Date, Neal’s employment by the Company and its
subsidiaries shall terminate and, except as otherwise required by applicable law
or as provided for in this Agreement, Neal relinquishes all remaining rights and
benefits, if any, he may then have as an employee of the Company.

 

4.             Consideration; Continuation of Compensation and Benefits.

 

(a)           From May 1, 2006 to the Termination Date (the “Employment
Continuation Period”), so long as Neal has not breached any of his obligations
under this Agreement, Neal shall receive an aggregate of $180,000, payable at
those intervals as the Company pays its employees.

 

(b)           During the Employment Continuation Period, except as provided in
Section 4(c) and 4(d) below, Neal shall not be entitled to any other
compensation or fringe benefits, including but not limited to, (i) no
participation in bonus or incentive programs, (ii) no eligibility for stock or
option awards and (iii) no car allowance.

 

(c)           Except as provided in Section 4(d) of this Agreement, any and all
other health care benefits or payments shall cease on the Termination Date. 
After the Termination Date, Neal shall be entitled to continue to be covered by
the Company’s group health insurance plan subject to the terms of such policy as
presently maintained, or as maintained in the future, as a member of the group,
the cost of which shall be paid by Neal, which coverage shall be continued until
eligibility for Medicare exists for Neal.

 

(d)           In exchange for Neal’s agreement to enter into the release set
forth in Section 11 of this Agreement, the Company agrees to (i) employ Neal
during the Employment Continuation Period and (ii) continue to pay all the
remaining premiums to Allianz Life Insurance Company of North America under the
Future Select Policy (policy number 50044331) in connection with Neal’s
long-term health care coverage.

 

(e)           All base salary payments made to Neal pursuant to this Agreement
shall be subject to any and all applicable income tax withholding, FICA taxes
and any other required deductions and withholdings.

 

2

--------------------------------------------------------------------------------


 

5.             Stock Options.  Because Neal will be continuing as an employee of
the Company during the Employment Continuation Period, the last tranche of
45,000 options, in accordance with and subject to the terms of the Stock Option
Agreement dated January 6, 2004 (the “2004 Stock Option”), is expected to
(i) vest in full on January 6, 2007 and (ii) be exercisable in accordance with
the terms and conditions of the 2004 Stock Option at any time commencing on
January 6, 2007 and ending May 31, 2007 (i.e., three months after the
termination of Neal’s employment with the Company on the Termination Date). 
Further, Neal’s other outstanding stock options as reflected on Exhibit A
attached hereto shall be exercisable in accordance with their respective terms
and ending on May 31, 2007.  If Neal’s employment terminates prior to the
Termination Date, (a) any options that are unvested shall cease to vest and
(b) all options must be exercised within ninety days of such earlier termination
date.

 

6.             Return of Company Assets and Property.  As promptly as possible
following the Termination Date, Neal will return to the Company (1) all Company
credit cards in Neal’s possession, (2) all keys and security badges providing
access to any of the Company’s facilities and all Company owned equipment in
Neal’s possession, and (3) all documents, papers and other Company information.

 

7.             Employment During Employment Continuation Period.

 

(a)           During the Employment Continuation Period, and for no additional
compensation other than provided in this Agreement, Neal shall continue as an
employee of the Company and, as such, shall make himself available to provide
such advice and assistance as the Company may reasonably request during such
period in order to effectuate a smooth transition of management associated with
Neal’s departure from the Company on the Termination Date; provided that such
services are expected to consist of a minimum of forty (40) hours a month; and
provided further, the parties acknowledge that such services will generally
consist of those activities set forth on Exhibit B attached hereto.

 

(b)           The Company anticipates that the services to be rendered by Neal
during the Employment Continuation Period will be performed from away from the
Company’s headquarters in Minneapolis with communications provided principally
by way of telephone; provided however, Neal agrees to a minimum of one (1) visit
to the Company’s headquarters each month and to otherwise provide such services
at the Minneapolis offices of the Company or other locations if requested to do
so by senior executives of the Company and if his reasonable costs of travel are
paid by the Company in accordance with the Company’s expense reimbursement
policies.

 

8.             Governance.  During the Employment Continuation Period, Neal
shall continue to be bound in all respects by all applicable provisions of the
Company’s Insider Trading Policy, Code of Business Conduct and Ethics and
Conflict of Interest Policy.  Such continuing obligation shall be in addition to
Neal’s obligation arising under this Agreement and applicable law.

 

9.             Property Rights and Use or Disclosure of Confidential
Information; Noncompete and Nonsolicitation.  Neal shall continue to be bound in
all respects by the provisions of the

 

3

--------------------------------------------------------------------------------


 

Employment Agreement relating to Confidentiality as contained in Article 8
thereof and the provisions of the Employment Agreement relating to
Noncompetition and Nonsolicitation as contained in Article 7 thereof; and
notwithstanding the termination of the Employment Agreement in all other
respects, such Articles 7 and 8 shall continue in force and effect as separately
enforceable agreements as if such provisions were contained herein.  Such
continuing obligations shall be in addition to Neal’s obligations arising under
applicable law including without limitation the obligations relating to trade
secrets arising under Minnesota law.  For purposes of the continuing
effectiveness of the foregoing provisions of the Employment Agreement, Neal’s
employment under Section 7 of this Agreement shall be considered continued
employment of Neal by the Company through the end of the Employment Continuation
Period.

 

10.           Non-Disparagement; Public Disclosure.

 

(a)           Neal covenants and agrees that he will not make any disparaging
remarks, whether orally or in writing, about the Company, its subsidiaries
and/or related entities, its products, services, officers, Board of Directors,
managers, supervisors, and employees, to any persons whatsoever.  The obligation
under this Section includes, but is not limited to, refraining from making any
disparaging, degrading or demeaning remarks or casting any aspersions on the
Company which are reasonably likely to have a harmful effect on its reputation.

 

(b)           The parties shall mutually prepare and issue the press release(s)
or other similar formal public disclosure(s) regarding the matters contained in
this Agreement.

 

11.           General Release.

 

(a)           Effective as of the Termination Date, Neal, on behalf of himself
and his agents, family members, heirs, successors and assigns, hereby
irrevocably and unconditionally releases and discharges the Company, and any and
all of its subsidiaries, affiliates and other related companies, as well as any
and all of their directors, officers, agents, employees, partners, investors,
shareholders, administrators, attorneys, predecessors, successors and assigns
(the “Released Parties”) from any and all claims, demands, liabilities, damages,
obligations, actions or causes of action of any kind, known or unknown, past or
present, arising out of, relating to, or in connection with Neal’s employment,
termination of employment, or the holding of any office with the Company or any
other related entity, arising from any omissions, acts or facts that have
occurred up to and including the Effective Time. The claims released by Neal
include, but are not limited to:

 

(i)            any and all claims relating to or arising from Neal’s employment
relationship with the Company and the termination of that relationship;

 

(ii)           any and all claims relating to, or arising from, Neal’s right to
purchase, or actual purchase of shares of stock of the Company, or to otherwise
participate in the equity of the Company, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

4

--------------------------------------------------------------------------------


 

(iii)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(iv)          any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the Older Workers Benefit Protection
Act, any applicable Human Rights Act, and any other federal, state or local
statute or regulation regarding employment or discrimination in employment or
termination of employment;

 

(v)           any and all claims for violation of the federal, or any state,
constitution;

 

(vi)          any and all claims for attorneys’ fees and costs.

 

Neal agrees that the release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to (A) any claims Neal may have under any employee
benefit plan or plans, (B) any claims Neal may have in his capacity as a
shareholder of the Company arising after the Effective Time, or (C) any claims
Neal may have under the Employment Agreement.

 

Neal agrees to forever refrain from instituting, initiating, prosecuting,
maintaining or voluntarily participating in any lawsuit, claim or other
proceeding in any jurisdiction or forum relating in any way to his employment,
termination from employment, or the holding of any office with the Company or
the termination of that relationship, up to the Effective Time.

 

(b)           In consideration for the continued payment by the Company for
Neal’s long-term health care coverage on the Termination Date, Neal agrees to
re-execute a release substantially in the form of Section 11(a).

 

12.           Enforcement; Attorneys’ Fees.  If, within 10 days after demand to
comply with the obligations of one of the parties to this Agreement served in
writing on the other, compliance or reasonable assurance of compliance is not
forthcoming, and the other party engages the services of an attorney to enforce
rights under this Agreement, the prevailing party in any action

 

5

--------------------------------------------------------------------------------


 

shall be entitled to recover all reasonable costs and expenses (including
reasonable attorneys’ fees before and at trial and in appellate proceedings).

 

13.           Notices.  Any notice, request, demand, consent, approval,
instruction or other communication required or permitted under this Agreement
(collectively a “notice”) shall be in writing and shall be sufficiently given if
delivered in person, sent by telex or telecopier, sent by a reputable overnight
courier service or sent by registered or certified mail, postage prepaid, as
follows:

 

If to
Neal:                                                                                           
Ralph C. Neal
Christopher & Banks Corporation
2400 Xenium Lane North
Plymouth, MN 55441

 

If to the Company                                                Christopher &
Banks Corporation
2400 Xenium Lane North
Plymouth, MN 55441
Attn:  William J. Prange

 

Any notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or by such party’s agent for notices hereunder).  Any
notice which is addressed and mailed in the manner herein provided shall be
presumed to have been duly given to the party to whom it is addressed at the
close of business, local time of the recipient, on the fifth day after the date
it is so placed in the mail.  Any notice which is telexed or telecopied in the
manner provided herein shall be presumed to have been duly given to the party to
whom it is directed upon confirmation of such telex or telecopy.  Any notice
which is sent by a reputable overnight courier service in the manner provided
herein shall be presumed to have been duly given to the party to which it is
addressed at the close of business on the next day after the day it is deposited
with such courier service.

 

Any person wishing to change the person or address to whom notices are to be
given may do so by complying with the foregoing notice provisions.

 

14.           Other Future Cooperation.  It is agreed and understood that,
notwithstanding the other provisions of this Agreement, Neal will continue after
the Employment Continuation Period to make himself available and cooperate in
any reasonable manner at reasonable times in providing assistance to the Company
in concluding any matters which are presently pending.  In securing such
cooperation, the Company will be reasonable in considering other commitments and
time constraints that Neal may have at the time such assistance is requested. 
It is understood that such cooperation and assistance shall be without
additional compensation to Neal.  Should Neal ever receive notice of a subpoena
in the future or other attempt to talk with him or attempt to obtain his
testimony relating to or regarding the Company in any way, Neal agrees to notify
the Company’s Chief Financial Officer and to provide a copy of any subpoena or
request, within two (2) calendar days of receipt of such notice.

 

6

--------------------------------------------------------------------------------


 

15.           Successors and Assigns; Applicable Law.  This Agreement shall be
binding upon and inure to the benefit of Neal and his heirs, administrators,
representatives, executors, successors and assigns, and shall be binding upon
and inure to the benefit of each of them, and to their respective heirs,
administrators, representatives, executors, successors and assigns.  This
Agreement shall be construed and interpreted in accordance with the laws of the
state of Minnesota.

 

16.           Complete Agreement.  This Agreement shall constitute the full and
complete agreement between the parties concerning its subject matter and fully
supersedes any and all other prior agreements or understandings between the
parties regarding the subject matter hereto.  This Agreement shall not be
modified or amended except by a written instrument signed by both Neal and an
authorized representative of the Company.

 

17.           Severability.  The unenforceability or invalidity of any
particular provision of this Agreement shall not affect its other provisions and
to the extent necessary to give such other provisions effect, they shall be
deemed severable.

 

18.           Waiver of Breach; Specific Performance.  The waiver of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach.  Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.  The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of any of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of any of
the provisions of this Agreement.

 

19.           Acknowledgment/Voluntary Signing of Agreement.  Neal warrants,
represents, and agrees that he has been encouraged to seek advice from anyone of
his choosing regarding this Agreement, including his attorney, accountant or tax
advisor prior to his signing it; that this Agreement represents written notice
to do so; and that he has been given the opportunity and sufficient time to seek
such advice; and that he fully understands the meaning and contents of this
Agreement.  NEAL UNDERSTANDS THAT HE HAD THE RIGHT TO TAKE UP TO TWENTY-ONE (21)
DAYS TO CONSIDER WHETHER OR NOT HE DESIRES TO ENTER INTO THIS AGREEMENT.  Neal
acknowledges that he has completely read this Agreement and that prior to
signing he has had sufficient opportunity to examine it and ask questions and
consult with his attorneys and other persons of his own choosing prior to
entering into this Agreement.  Neal further acknowledges that this Agreement is
being signed voluntarily and without coercion or duress and with full
understanding of its terms and effects.  Neal has not been promised any benefit
except for the mutual consideration set out herein and there are no other
understandings or oral/written agreements relating to the separation of his
employment relationship except those set out above.  Neal specifically states
that he is executing this Agreement knowingly and voluntarily.

 

20.           Ability to Revoke Agreement.  NEAL UNDERSTANDS THAT HE MAY REVOKE
THIS AGREEMENT BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN
SEVEN (7) DAYS OF HIS EXECUTION OF THIS AGREEMENT

 

7

--------------------------------------------------------------------------------


 

AND THAT THIS AGREEMENT IS NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN
(7) DAYS.  HE UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD
THIS AGREEMENT WILL BE BINDING UPON HIM AND HIS HEIRS, ADMINISTRATORS,
REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

 

* * * * * * *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
dated first above written.

 

 

WITNESS:

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

/s/ Kevin L. Crudden

 

By:

 /s/ William J. Prange

 

Kevin L. Crudden

 

 

  William J. Prange

 

 

 

  Chief Executive Officer

 

 

 

WITNESS:

 

 

 

 

 

/s/ Kevin L. Crudden

 

/s/ Ralph C. Neal

 

Kevin L. Crudden

Ralph C. Neal

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stock Options (1)

 

Grant Date

 

Exercise Price

 

Number of Option Shares
Outstanding

 

 

 

 

 

 

 

July 27, 2000

 

$

7.7778

 

121,654

 

January 7, 2002

 

$

21.4667

 

180,000

 

January 6, 2004

 

$

18.33

 

135,000

 

 

--------------------------------------------------------------------------------

(1)                                  At the date of this Agreement, some of
these options remain subject to vesting in accordance with their respective
option agreements.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Duties and Responsibilities

 

1.  Attend all real estate meetings telephonically

 

2.  Visit real estate sites

 

3.  Handle Special Projects for the Chief Executive Officer

 

4.  Attend and advise on all 6 floor sets.

 

11

--------------------------------------------------------------------------------